I'tiH *»fV"




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                           DIVISION ONE

STATE OF WASHINGTON,                               No. 73696-5-1

                          Respondent,

                v.                                 UNPUBLISHED OPINION

TED J. GRIMES,

                          Appellant.               FILED: January 9, 2017
       Schindler, J. — Representing himself pro se, Ted J. Grimes appeals the court

order extending jurisdiction over restitution and legal financial obligations (LFOs) from

the date of his release from prison in August 2005. Grimes argues the court may

extend jurisdiction from only the date of his judgment and sentence in September 1999.

Under the plain and unambiguous language of RCW 6.17.020(4), RCW 9.94A.753(4),

and RCW 9.94A.760(4), the court has the authority to extend jurisdiction over an

offender's restitution and LFOs from the date of his release from prison. We affirm.

                                              FACTS

       In 1998, the State charged Ted J. Grimes with eight counts of theft in the first

degree and one count of theft in the second degree. The jury found Grimes guilty of

seven counts of theft in the first degree and one count of theft in the second degree.
No. 73696-5-1/2


        In September 1999,1 the court sentenced Grimes to a concurrent 60-month

exceptional sentence and ordered Grimes to pay restitution of $616,102 to the victims.

Grimes appealed and we affirmed the judgment and sentence. State v. Grimes. 111

Wn. App. 544, 547-48, 46 P.3d 801 (2002). Grimes began serving his prison sentence

in March 2003 and the Department of Corrections released Grimes from prison in

August 2005.2

        On August 17, 2009, the court entered an order extending jurisdiction over

restitution payments and legal financial obligations (LFOs) from 2009 to 2019. The

August 17, 2009 order states, in pertinent part:

                The court considered the Plaintiffs motion for an order extending
        jurisdiction over the legal financial obligations in the above criminal
        judgment for an additional ten years under RCW §6.17.020(4),
        9.94A.753(4) and 9.94A.760(4).
                                                ORDER
                IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
        jurisdiction over the criminal judgment is extended an additional ten-years
        from the date of this order, during which an execution may be issued for
        restitution, crime victim's assessment and other legal financial obligations
        imposed pursuant to the above-entitled cause number.

        On June 5, 2015, the State filed a motion requesting the court modify the August

2009 order and extend jurisdiction over restitution and LFOs until 2025. The State

argued the King County Superior Court Clerk's Office requested the 2009 order based

on an erroneous assumption that jurisdiction over restitution and LFOs began on entry

of the judgment and sentence in September 1999. The State argued that under RCW

6.17.020(4), the court's jurisdiction over restitution and LFOs began on the date the

Department of Corrections released Grimes from prison in August 2005.

         1 Grimes does not provide documentation of his judgment and sentence in the record, but he
states in his "Revised Brief of Appellant" that his "Judgment and Sentence is dated September 10, 1999."
         2 Grimes does not provide documentation of his release from prison in the record, but he states in
his Revised Brief of Appellant that he "was released from total confinement on August 28, 2005."
No. 73696-5-1/3


        Grimes opposed the motion to modify the August 2009 order arguing the court's

jurisdiction over restitution and LFOs began upon entry of the judgment and sentence.

        On June 15, 2015, the court entered an order modifying the August 17, 2009

order to extend jurisdiction over restitution and LFOs from 2015 to 2025. The order

states, in pertinent part:

                IT IS HEREBY ORDERED AND DECREED THAT the court's
       August 17, 2009, order extending jurisdiction is modified to reflect that
       jurisdiction over the criminal judgment in the above case is extended an
       additional ten-years from the date of August 1, 2015. During the
       additional ten-year period an execution may be issued for restitution,
       crime victim's assessment, and other legal financial obligations imposed
        pursuant to the above-entitled cause number.

                                              ANALYSIS


       Grimes appeals arguing the court did not have the authority to extend jurisdiction

to enforce the restitution and LFOs imposed in the judgment and sentence.3

        Interpretation of a statute is a question of law we review de novo. State v.

Gonzalez, 168 Wn.2d 256, 263, 226 P.3d 131 (2010). Our fundamental goal in

statutory interpretation is to ascertain and carry out the intent of the legislature. State v.

Larson, 184 Wn.2d 843, 848, 365 P.3d 740 (2015). We look first to the plain language

of the statute. State v. Armendariz, 160Wn.2d 106, 110, 156 P.3d 201 (2007). In

determining the plain meaning of a statute based on statutory language, we look at the

context of the statute, related provisions, and the statutory scheme as a whole. State v.

Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005). Statutes on the same subject must

be read together to harmonize and give effect to the statutory scheme and maintain the

       3 This is the second appeal challenging the restitution order. In State v. Grimes, 190 Wn. App.
1004, 2015 WL 5346379, at *5, review denied. 185 Wn.2d 1011, 368 P.3d 171 (2016), we affirmed the
order setting monthly restitution payments of $700. We rejected the argument that the court erred in
considering state and federal pension benefits when calculating monthly restitution payments. Grimes,
2015 WL 5346379, at *4.
No. 73696-5-1/4


integrity of the respective statutes. State v. Jones, 172 Wn.2d 236, 243, 257 P.3d 616

(2011).

       Under the plain and unambiguous language of RCW 9.94A.753(4), the court has

jurisdiction over restitution payments for a period of 10 years following an offender's

release from total confinement. Under RCW 9.94A.753(4), the court also has the

authority to extend jurisdiction over restitution payments an additional 10 years. RCW

9.94A.753(4) states, in pertinent part:

       [F]or an offense committed prior to July 1, 2000, the offender shall remain
       under the court's jurisdiction for a term of ten years following the
       offender's release from total confinement or ten years subsequent to the
       entry of the judgment and sentence, whichever period ends later. Prior to
       the expiration of the initial ten-year period, the superior court may extend
       jurisdiction under the criminal judgment an additional ten years for
       payment of restitution.141

       Similarly, the plain and unambiguous language of RCW 9.94A.760(4) states that

the court has jurisdiction over LFOs for a period of 10 years following an offender's

release from total confinement and that the court has the authority to extend jurisdiction

over LFOs an additional 10 years. RCW 9.94A.760(4) states, in pertinent part:

       [Ljegal financial obligations for an offense committed prior to July 1, 2000,
       may be enforced at any time during the ten-year period following the
          offender's release from total confinement or within ten years of entry of the
       judgment and sentence, whichever period ends later. Prior to the
       expiration of the initial ten-year period, the superior court may extend the
       criminal judgment an additional ten years for payment of legal financial
          obligations including crime victims' assessments.151
          Relying on RCW 4.56.210, Grimes argues the court did not have the authority to

extend jurisdiction over restitution and LFOs beyond September 2019. RCW




          4 Emphasis added.
          5Emphasis added.
No. 73696-5-1/5


4.56.210(1) states that except as provided in subsection (3), a judgment lien expires

after 10 years from entry of the judgment. RCW 4.56.210(1) states:

       Except as provided in subsections (2) and (3) of this section, after the
       expiration of ten years from the date of the entry of any judgment
       heretofore or hereafter rendered in this state, it shall cease to be a lien or
       charge against the estate or person of the judgment debtor. No suit,
       action or other proceeding shall ever be had on any judgment rendered in
       this state by which the lien shall be extended or continued in force for any
       greater or longer period than ten years.

RCW 4.56.210(3) states, "A lien based upon an underlying judgment continues in force

for an additional ten-year period if the period of execution for the underlying judgment is

extended under RCW 6.17.020."

       Under the plain and unambiguous language of RCW 6.17.020(4), the court has

the authority to extend jurisdiction over restitution and LFOs under a criminal judgment

and sentence any time within 10 years after entry of the judgment and sentence or 10

years following the offender's release from total confinement. RCW 6.17.020(4) states:

       A party who obtains a judgment or order for restitution, crime victims'
       assessment, or other court-ordered legal financial obligations pursuant to
       a criminal judgment and sentence, or the assignee or the current holder
       thereof, may execute, garnish, and/or have legal process issued upon the
       judgment or order any time within ten years subsequent to the entry of the
       judgment and sentence or ten years following the offender's release from
       total confinement as provided in chapter 9.94A RCW. The clerk of
       superior court, or a party designated by the clerk, may seek extension
       under subsection (3) of this section for purposes of collection as allowed
       under RCW 36.18.190, provided that no filing fee shall be required.'61

       Because the court extended jurisdiction over restitution and LFOs within 10 years

following Grimes' release from prison in August 2005, the court did not err in extending

jurisdiction over restitution and LFOs to 2025.




       6 Emphasis added.
No. 73696-5-1/6


      Grimes also cites RCW 6.17.020(7) to argue the judgment and sentence is

unenforceable 20 years after entry of the judgment and sentence. But RCW

6.17.020(7) does not apply to criminal cases. RCW 6.17.020(7) states:

      Except as ordered in RCW 4.16.020 (2) or (3), chapter 9.94A RCW, or
      chapter 13.40 RCW, no judgment is enforceable for a period exceeding
      twenty years from the date of entry in the originating court.171

      We affirm.




                                                   v^Ke^2?,,
WE CONCUR:




        (kyKY-                                    ~Sr^e




      7 Emphasis added.